Title: To James Madison from George W. Erving, 20 October 1810
From: Erving, George W.
To: Madison, James


Dear SirAmboy Oct: 20t 1810
I had the pleasure to receive in Boston your letter of Septr 25, acknowledging rect of that which I took the liberty of addressing to you from Philadelphia: the views of the english government as to the matter therein referred to stand now confessed in the most unequivocal form; & the hardiesse of its policy in relation to the Spanish colonies generally, seems rather to surpass all that we have before witnessed of a similar character; it woud appear by a late decree of the government at Carraccas (dated Sep. 3d) that independance of the mother country is to be encouraged, in places where it can be converted into a commercial dependance on G. B.!! Combining this however with some late articles of intelligence from Europe, I am persuaded that the cause of the peninsula is despaired of, & that the contest there, will be continued only ’till the means are fully prepared of carrying into execution the contemplated operations elsewhere: it may be that this abandonement is motived by a beleif that the Emperor will restore Ferdinand, a measure which I have long thought to be most politick, & even necessary; whatever the patriotick spaniards here may say to the contrary, the terms of such restoration will not defeat its object. As to Portugal, the sudden fall of Almeida & Badajos seems to have decided the fate of the english army; & Lord Wellington will be too fortunate if he can reach his ships.
I am now from Boston in my way to Washington, where I hope to pay my respects to you very early in the Ensuing month. Dear Sir with the truest respect & attachment Your very obliged & obt St
George W Erving
